Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/22/2021 has been entered.

The claims 1, 3-4 and 8-9 have been amended. Claims 2, 5-7, 10 and 13-15 are canceled. Claims 1, 3-4, 8-9 and 11-12 are pending.

Response to Amendment
Applicant’s amendments and arguments have been considered. However, the 101 rejection remains and is updated below.
Applicant’s amendments and arguments have been considered. However, the 103 rejection remains and is updated below.

Response to Argument
With respect to the 101 arguments, Applicant argues that the amended claims “disclose integration of documents, information, and tasks for executing a modeled business enhancing the efficiency of a computer system” (See Remarks at pg. 11). Additionally, Applicant argues that the claims “do not recite a mathematical concept, a certain method of organizing human activity or a mental process” and instead the claims have a “specific database architecture and is not implemented on a general purpose computer” (See Remarks at pg. 11). However, Examiner respectfully disagrees. Examiner notes that the claims track and assign tasks through the management of personal interactions (i.e. a database” and “the database including information about the member and the non-member participating in the task.” The claims utilizes a database to conventionally store project and member information. In no way do the claims and Applicant’s Specification detail a specific database architecture that improves a computerized system efficiency.

Also, with respect to the 101 arguments, Applicant argues the claimed invention is statutory by attempting to analogize the claimed invention to the claims analyzed and found eligible in the Federal Circuit’s Enfish decision, specifically by alleging that the “present claims provide an improved computer database that improves the efficiency and operability of the computer system” (Remarks at page 10). As an example, Applicant alleges that the claims recognize an improvement to computer functionality, such that the database “includes information for identifying a member and a non-member including a name, a team, a position, and a task participation term for the project or the task; permission information about the task associated with the project; and information indicating use or non-use of a message communication” (See Remarks at pgs. 10-11). In response, the Examiner emphasizes that the claims in Enfish were directed toward addressing problems related to configuring a computer memory in accordance with a self-referential table, such that the claimed solution represents improvements to software including “benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements.” Therefore, Enfish’s claims are distinguishable from Applicant's claims because the practice of storing member and non-member project and task information in a database is not rooted in, or reasonably understood as encompassing, a software-based or database invention that improves the performance of the computer system itself. In fact, the practice of storing member and non-member project and task information in a database utilizes database technology in a conventional manner, such that the claimed database merely stores “project information associated with a project.” Therefore, the claim limitations are not indicative of integration into a practical application because the use of the database is a mere use of computer technology to perform an abstract idea.

 With respect to the 103 arguments, Applicant argues that the cited references Chen fail to disclose the amended features (See Remarks at pgs. 14-15). However, Examiner notes this argument is now moot, as the rejection has been updated to be rejected by Chen et al. (US Patent Application Publication, 2016/0224939, hereinafter referred to as Chen) in view of Barhate et al. (US Patent Application Publication, 2013/0253991, hereinafter referred to as Barhate) in further view of Savage (US Patent Application Publication, 2013/0179799) in even further view of Schultz et al. (US Patent Application Publication, 2012/0151377, hereinafter referred to as Schultz). See the updated rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 8-9 and 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In accordance with Step 1 of the “2014 Interim Eligibility Guidance Quick Reference Sheet,”
(http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf), it is first noted that the claimed method in claims 1, 3-4, 6-7; computer-readable medium in claim 8; and system in claims 9 and 11-12 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claim 1, 3-4, 8-9 and 11-12.

In accordance with Step 2A, prong one, claims 1, 3-4, 8-9 and 11-12 recite an abstract idea.
Specifically, the independent claim(s) recite(s):

recognizing and tracking, as a task, a message, wherein the message further comprises project information associated with a project stored comprising information for identifying a member and a non-member including a name, a team, a position, and a task participations term for the project or the task; permission information about the task associated with the project; and information indicating use or non-use of a message communication; and complete date information of the project or the task associated with the project; 
identifying the member and the non-member of the task from information stored including information about the member and the non-member participating in the task in response to tracking the task and assigning a specific task to the non-member based on the stored information 
assigning the task associated with the project to the non-member and granting a right to use the task or a portion of the task to the non-member so that collaboration is performed between the member and the non-member, wherein the identifying further comprises setting a range in which the identified member and non-member are allowed to access the project and the task associated with the project, and wherein the assigning and the granting further comprises: in response to a determination that the non-member is using the message communication tool and sharing a progress state for the task assigned to the non-member in real time in response that information on the task assigned to the non-member is input by the non-member;
in response to a determination that the non-member is not using the message communication tool, transferring, through an email of the non-member, the task assigned to the non-member to the non-member, and sharing the progress state in real time in response to the email being replied to and a content of the replied email being provided to the message communication tool; 
granting the non-member a right to use the specific task associated with the project in response to a preset tag being assigned to a name of the non-member; and 
indicating that a reply is to be automatically added as a comment to a main text of the project or the task associated with the project, wherein the reply is made by a user that does not use the message communication tool in response to the user receiving the project or the task associated with the project that is transferred to the user by e-mail; 
managing a received email as a task by registering the received email as a task, and registering the received email as a task in response to an instruction input…  for registering the received email as a task; and 
a message indicating that the received email is registered as a task in response to the received email being registered as a task; and 
the registering comprises: registering the received email as a task associated with the project in response to a determination that the received email is associated with the project; and 
registering the received email as a task of new project after generating the new project in response to a determination that the received email is not associated with any project having been generated.

The above-recited limitations viewed as an abstract idea are certain methods of organizing human activity (i.e. fundamental economic principles or practices; commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people). Specifically, to clarify claim interpretation, the claims track and assign tasks through the management of personal interactions (i.e. project information and tasks presented in message communications) between people (i.e. members and non-members). 

According to Step 2A, prong two, this judicial exception is not integrated into a practical application because the use of a “a processor;” “a non-transitory computer-readable medium having stored thereon computer-executable instructions configured to cause a processor to perform operations;” “a task tracking system comprising a processor configured with processor-executable instructions;” “user terminal;” “interface” and “the interface including the button is separately displayed, via the screen, on a partial area of the message communication tool” for receiving data; processing data (“indicating that a reply is to be automatically added as a comment to a main text of the project or the task associated with the project;” etc.); storing data (i.e. “project information associated with a project stored in a database;” “identifying the member and the non-member of the task from information stored in the database;” etc.); displaying data (i.e. a specific task; “displaying via a screen through the message communication tool, the task assigned to the non-member;” “providing an interface for managing a received email as a task by registering the received email as a task… instruction input on a button included in the interface for registering the received email as a task;” “displaying a message”) and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. Further the additional element, the message communication tool, is merely software to process the communication of information and merely links technology to a judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to receive, process, store and display data and thus do not provide an inventive concept in the claims.

In accordance with Step 2B, the claims only recites the additional elements – a processor;” “a non-transitory computer-readable medium having stored thereon computer-executable instructions configured to cause a processor to perform operations;” “a task tracking system comprising a processor configured with processor-executable instructions;” “user terminal;” “interface” and “the interface including the button is separately displayed, via the screen, on a partial area of the message communication tool” The additional elements are recited at a high-level of generality (i.e., as a generic computer performing generic computer operations of assigning work and providing collaboration) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is first noted in the Applicant’s Specification that “the units described herein may be implemented using hardware components, software components, or a combination thereof. For example, a processing device may be is implemented using one or more general-purpose or special purpose computers, such as, for example, a processor, a controller and an arithmetic logic unit, a digital signal processor, a microcomputer, a field programmable array, a programmable logic unit, a microprocessor or any other device capable of responding to and executing instructions in a defined manner. The processing device may run an operating system (OS) and one or more software applications that run on the OS. The processing device also may access, store, manipulate, process, and create data in response to execution of the software… Software and data may be embodied permanently or temporarily in any type of machine, component, physical or virtual equipment, computer storage medium or device, or in a propagated signal wave capable of providing instructions or data to or being interpreted by the processing device. The software also may be distributed over network in coupled computer systems so that the software is stored and executed in a distributed fashion. In particular, the software and data may be stored by one or more computer readable recording mediums. The exemplary embodiments may be recorded in non-transitory computer-readable media including program instructions to implement various operations embodied by a computer. The media may also include, alone or in combination with the program instructions, data files, data structures, and the like. The media and program instructions… may be of the kind well-known and available to those having skill in the computer software arts.” (Specification, ¶0089). As additional evidence of conventional computer implementation, it is noted in the July 2015 Update: Subject Matter Eligibility, the courts have recognized that “receiving, processing, and storing data” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (See July 2015 Update: Subject Matter Eligibility, pg. 7). From the interpretation of the July 2015 Update and the Specification, one would reasonably deduce that the additional elements are merely embodies generic computers and generic computing functions.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent Application Publication, 2016/0224939, hereinafter referred to as Chen) in view of Barhate et al. (US Patent Application Publication, 2013/0253991, hereinafter referred to as Barhate) in further view of Savage (US Patent Application Publication, 2013/0179799) in even further view of Schultz et al. (US Patent Application Publication, 2012/0151377, hereinafter referred to as Schultz).

As per Claim 1, Chen discloses a processor implemented task tracking method, the method comprising: 
a)	recognizing, through a message communication tool communicated to a user terminal, and tracking, as a task, a message, wherein the message further comprises project information associated with a project stored in a database comprising information for identifying a member and a non-member including a name, a team… and a task participations term for the project or the task; permission information about the task associated with the project; and information indicating use or non-use of a message communication; and complete date information of the project or the task associated with the project (Chen: ¶0052-0065, 0083-0091, 0108, 0116, 0123, 0155 and 0184-0185: A company or organization may set up one or more communications networks to connect its employees to one another through a user device. The employees of the company or organization may participate in various projects, and each project can include one or more tasks. When a project needs to be completed, multiple tasks between users can automatically setup and scheduled. These tasks can be assigned to multiple employees to complete over a predetermined timeline or schedule. In an example a user Bob may wish to schedule a task to be completed by Alice and Mary. Bob would send an e-mail message with a specific subject line to Alice and Mary asking them to perform the task. In the email message, Bob would copy a specific email address of a task management system. The task management system would receive the email from Bob and first identify that Alice and Mary are all part of the same task group as Bob, based on header information in the email message, such as user e-mail addresses. In addition, the task management system would review the subject line and parse the text of the email message to determine the subject, or type of task to be created [recognizing a message including project information]. The system may look for keywords or a specific formatting of text or fields within the e-mail message to determine the type of task, name of task, and due date for completion. Once the task management system has identified the parties and the task to be completed, a record is created in the task management system corresponding to the new task [identifying and classifying the task]. This record would store information regarding the task, its timeline for completion [complete date information], and the parties that are involved in working on the task. The user management module in the task management system includes a database can store information about the users and/or task participants. The user management module can include a database with a user ID field that includes the name and/or username of each user that has participated in a task over the task management system. The user management module can recognize a user as affiliated with a group of users (See e.g. of teams in ¶0063). The user management module also stores productivity task participation terms that defines the productivity of a tasks of the task participants (See ¶0114-0115). Permission information stored in any of the modules of the task management system denotes authorised users/participants who can share information regarding a task (See ¶0184-0185). See Figs. 8A-8B and ¶0155 for the information on the relationships of the users associated with a task stored in a database. The relationships identify the members and non-members. Examiner notes that a non-member is a user that is assigned to a specific task from outside of the network or organization (i.e. a non-user of the task management system) (See Specification ¶0064-0065). Also, see Chen ¶0084 where members may or may not be members of a particular network while being assigned to a particular task.); 

b)	identifying the member and the non-member of the task from information stored in the database including information about the member and the non-member participating in the task in response to tracking the task and assigning a specific task to the non-member based on the stored information (Chen: Figs. 8A-8B and ¶0054-0065, 0084 and 0155: A user unaffiliated with the task management system may be identified and invited to participate in a project via email. To establish a new task, new task messages (i.e. via email) can be communicated and assigned to users affiliated or unaffiliated with the task management system. The task management system can track internal and external tasks (i.e. tasks from customers, vendors and collaborators unaffiliated with the task management system). The system tracks ongoing projects between different individuals within, and outside of, a company (i.e. unaffiliated) and can map those relationships. The system stores the monitored activity information of those assigned to a specific task (both those affiliated and unaffiliated to the system). See Figs. 8A-8B and ¶0155 for the information on the relationships of the users associated with a task stored in a database. The relationships identify the members and non-members. Examiner notes that a non-member is a user that is assigned to a specific task from outside of the network or organization (i.e. a non-user of the task management system) (See Specification ¶0064-0065). Also, see Chen ¶0084 where members may or may not be members of a particular network while being assigned to a particular task.); and

c)	assigning the task associated with the project to the non-member through the message communication tool and granting a right to use the task or a portion of the task to the non-member, so that collaboration is performed between the member and the non-member (Chen: ¶0052-0053, 0063-0066, 0084-0090, 0104-015, 0170 and 0185: The object management module can include tasks, documents, messages, requests, reports, etc. For example, messages can include conversations between one or more users (e.g., a continuous chat stream between users), e-mails (which may be converted to a form suitable for display in the interface in some arrangements), alerts (e.g., a communication sharing or forwarding a document), and any other type of communication that can be shared among authorized users [granted the right]. Authorized users may be authenticated through any suitable permission mechanism. The containers or spaces disclosed above may be configured to share objects with contacts according to their permission category, allowing multiple levels of authorization and access in some arrangements. As an example of communication between authorized users, a user Bob may wish to schedule a task to be completed by Alice and Mary. Bob would send an e-mail message with a specific subject line to Alice and Mary asking them to perform the task. In the email message, Bob would copy a specific email address of a task management system. The task management system would receive the email from Bob and first identify that Alice and Mary are all part of the same task group as Bob, based on header information in the email message, such as user e-mail addresses. See ¶0063-0066, whereas a system user can collaborate with a non-user of the management system and can authorize the non-user utilize the management system. Each authorized user can be presented with a user inbox-outbox interface can list multiple tasks that are associated with the user.  Examiner notes that once authentication is performed, then authorized users can initiate communication and can therefore collaborate on a task such as in the example with Bob, Alice and Mary. Also, see Chen ¶0084 where members may or may not be members of a particular network while being assigned to a particular task.  Also, see ¶0104-0105 where the task assignment module can be configured to assign a portion or division of the task.);

d)	wherein the identifying further comprises setting a range in which the identified member and non-member are allowed to access the project and the task associated with the project (Chen: ¶0063-0066 and ¶0184-0185: A system user can collaborate with a non-user of the management system and can authorize the non-user utilize the management system. Each authorized user can be presented with a user inbox-outbox interface (i.e. screen) can list multiple tasks (of a project) that are associated with the user. An authorized user may be any system user that has permission to share objects (e.g., tasks, messages, documents, etc.) in the system. Members or non-members may be given various permissions to use the system [setting a range in which member and non-member are allowed access]. For instance, a non-member or guest of the system may be given limited permissions to use the system.); 

e)	the assigning and the granting further comprises: in response to a determination that the non-member is using the message communication tool, displaying via a screen through the message communication tool, the task assigned to the non-member, and sharing a progress state for the task assigned to the non-member in real time in response that information on the task assigned to the non-member is input by the non-member through the message communication tool (Chen: ¶0063-0066, ¶0089-0094, 0181: See ¶0063-0066, whereas a system user can collaborate with a non-user of the management system and can authorize the non-user utilize the management system. Each authorized user can be presented with a user inbox-outbox interface [message communication tool display or screen] can list multiple tasks that are associated with the user. See ¶0181, where the tasks listed in the inbox-outbox interface may be updated in real-time and shared with the other users. A status field may reflect the current status when a user takes a particular action on the task [share progress on task in real time]. For example, when User 1 replies to Mary in Message 2, the status field 1215 may update to indicate that Message 2 has been "Completed by You [User 1]"See 0089-0094: Collaboration may be performed between users affiliated and non-affiliated with the system through task creators. The task creation packet can create a task, assign various assignments related to the task and can include task content data. The task content data can include the overall goals and objectives of the task, a task schedule that manages the progression of the task, reminder notifications, etc.); and

f)	in response to a determination that the non-member is not using the message communication tool, transferring, through an email of the non-member, the task assigned to the non-member to the non-member, and sharing the progress state in real time in response to the email being replied to and a content of the replied email being provided to the message communication tool (Chen: ¶0063-0066, ¶0089-0094, 0181: See ¶0063-0066, whereas a system user can collaborate with a non-user of the management system and can authorize the non-user utilize the management system. Each authorized user can be presented with a user inbox-outbox interface [message communication tool display] can list multiple tasks that are associated with the user. See ¶0181, where the tasks listed in the inbox-outbox interface may be updated in real-time and shared with the other users. A status field may reflect the current status when a user takes a particular action on the task. For example, when User 1 replies to Mary in Message 2, the status field 1215 may update to indicate that Message 2 has been "Completed by You [User 1]" [replying to an email in the communication tool].See 0089-0094: Collaboration may be performed between users affiliated and non-affiliated with the system through task creators. The task creation packet can create a task, assign various assignments related to the task and can include task content data. The task content data can include the overall goals and objectives of the task, a task schedule that manages the progression of the task, reminder notifications, etc. See ¶0084 and 0089 where the networks determine whether the user is affiliated or unaffiliated to the system.);

g)	granting the non-member a right to use the specific task associated with the project in response to … being assigned to a name of the non-member member (Chen: ¶0052-0053, 0084-0090, 0170 and 0185: The object management module can include tasks, documents, messages, requests, reports, etc. For example, messages can include conversations between one or more users (e.g., a continuous chat stream between users), e-mails (which may be converted to a form suitable for display in the interface in some arrangements), alerts (e.g., a communication sharing or forwarding a document), and any other type of communication that can be shared among authorized users [granted the right]. Authorized users may be authenticated through any suitable permission mechanism. The containers or spaces disclosed above may be configured to share objects with contacts according to their permission category, allowing multiple levels of authorization and access in some arrangements. See ¶0191 where a task can be associated with a unique identifier or name tag.);

h)	indicating that a reply is to be automatically added as a comment to a main text of the project or the task associated with the project, wherein the reply is made by a user that does not use the message communication tool in response to the user receiving the project or the task associated with the project that is transferred to the user by e-mail  (Chen: Figs. 2A-4 and ¶0083-0132, 0174-0175 and 0209-0216: If a user is a member of a particular individual network, the user can log in to the network, create a task in the network, and assign the task to network users. However, users may be unaffiliated with a particular individual network, may still participate in tasks through the global network via the World Wide Web. A task creation packet can also include a server address field. The server can be assigned an e-mail address to which the task creator may send the task creation packet. An e-mail task creation packet can include a task identifier, task creator entry, task recipient entry and task content data to be transferred to task recipients. The task recipient can send a response, via a comment in email, to the server indicating whether or not they will accept their assignment to the task. If there is already an existing task associated with an e-mail, the last reply may be converted as a comment associated with a particular task and automatically added to a container. The server can transmit the confirmation of the assignment to the task creator. Specifically, an e-mail containing an object (as an attachment or in the body of the e-mail) is received by a server of the system and various types of actions can be created. For example, chat objects can be organized via e-mail such that users can comment or discuss a particular topic. Task objects can be organized via e-mail to assign particular actions to users to perform at a particular deadline. People (e.g., users) can share other objects (such as documents or tasks) with individual users or groups of users, or users can share objects to a particular space for later access and use. These objects can be automatically added to persistent containers that organize objects into a desired workspace for the users working on a particular project. Examiner notes that a reply may be associated with a task object and can be automatically added as a new comment (See ¶0215 of Chen) contained in the respective container for the project. Examiner notes that Applicant’s Specification, in ¶0077, identifies the “main text” as a display of the detailed content of the task. Accordingly, Chen’s disclosure discloses persistent containers organize the detailed content of a particular project.).

j)	displaying a message indicating that the received email is registered as a task in response to the received email being registered as a task (Chen: Fig. 12 and ¶0169-0172: A user’s inbox-outbox interface may display email messages such as when a task is assigned or registered to a user.).

Chen does not explicitly disclose, however Barhate discloses:

a)	Information for identifying a member and a non-member including… a position (¶0009: An electronic communications system is configured to identify members and non-members in the professional network tool. Information about a job function and the organizational position of a member or non-member can be stored in nodes.).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with Barhate’s identifying information for a member and non-member because the references are analogous/compatible since each is directed toward features of facilitating organizational relationships in an electronic messaging tool, and because Barhate’s identifying information for a member and non-member in Chen would have served Chen’s pursuit of monitoring and identifying organizational relationships of users and non-users (See Chen, Fig. 8A and ¶0152); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Chen does not explicitly disclose, however Savage discloses:

g)	granting… in response to a preset tag being assigned to a name of the … member (Savage: Fig. 7-8 and ¶0071-0077: An assigning or delegating user can, through the same user interface where a task was created and delegated via commenting, can monitor the status of delegated/ assigned tasks. The tag generator allows users to add tags (e.g., hash tags or other tags) linking terms or phrases submitted in a comment via a user interface to the collaboration platform, to hyperlinks or other metadata. User names can be tagged in a comment or dialogue in the user interface, for example, for use in assigning tasks to the user or collaborator. See Fig. 8 for a display of the task assignment where the symbol @ is used to assign a user to a work file or task.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with Savage’s assignment of tasks and task content because the references are analogous/compatible since each is directed toward features of managing tasks, and because Savage’s assignment of tasks and task content in Chen would have served Chen’s pursuit of sharing tasks over networks (See Chen, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Chen does not explicitly disclose, however Schultz discloses:

i)	providing an interface for managing a received email as a task by registering the received email as a task, and registering the received email as a task in response to an instruction input on a button included in the interface for registering the received email as a task (Schultz: Fig. 3 and ¶0024-0027: The user may have project association control by pressing a button (embodiment 308) to link or register the current item or task of an email correspondence to a project workspace.); and 

k)	the interface including the button is separately displayed, via the screen, on a partial area of the message communication tool (Schultz: Fig. 3 and ¶0024-0027: The user may have project association control by pressing a button (embodiment 308) to link the current item or task to a project workspace. See Fig. 3 where the button for project association is separately displayed in the upper right corner from the message communications divided by the dotted separators on the user interface.); 

l)	and the registering comprises: registering the received email as a task associated with the project in response to a determination that the received email is associated with the project; and registering the received email as a task of new project after generating the new project in response to a determination that the received email is not associated with any project having been generated (Schultz: Fig. 3 ¶0004, 0023-0026 and 0031: The project management system may automatically infer a relationship between an email and work product items in a project workspace. The project management may be configured to determine tasks within an email and may subsequently create tasks related to the email to associate to the project. Additionally, a project management system may initiate a new project workspace when there is an initial email correspondence. Work product items include tasks that are associated with the new project. Examiner notes that an existing project is updated when there is already established correspondence. Therefore, a new correspondence of work product items would determine that the correspondence is not associated with an existing project and a new project is created.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with Schultz’s message communication tool for assigning project tasks because the references are analogous/compatible since each is directed toward features of a message communication tool and platform for managing tasks, and because Schultz’s message communication tool for assigning project tasks in Chen would have served Chen’s pursuit of associating an email message to a task in the computer system (See Chen, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8 and 9 disclose limitations already addressed by the rejection of Claim 1; therefore, the same rejection applies. Further Chen discloses, in ¶0016, a non-transitory computer-readable medium is disclosed. The non-transitory computer-readable medium can have stored thereon code that when executed performs a method comprising receiving a message from a task creator. The method can include processing the message to identify task information and one or more task recipients. See also Chen ¶0071-0077 for a display and processor for computer executable instructions for processing information.).

As per Claim 3, Chen in view of Barhate in further view of Savage in even further view of Schultz discloses the task tracking method of claim 1, wherein the assigning and the granting further comprises: displaying the specific task assigned to the non-member through the message communication tool (Chen: Figs. 2A-3 and ¶0052-0053, 0084-0090 and 0104-0109: In an example of communication between authorized users, a user Bob may wish to schedule a task to be completed by Alice and Mary. Bob would send an e-mail message with a specific subject line to Alice and Mary asking them to perform the task. In the email message, Bob would copy a specific email address of a task management system. The task management system would receive the email from Bob and first identify that Alice and Mary are all part of the same task group as Bob, based on header information in the email message, such as user e-mail addresses. The user interface module can include various modules for processing, sorting, and displaying task information. For example, the task information, e.g., information about the task and task assignments, can be shared among the task participants using the user interface module. Also, see Chen ¶0084 where members may or may not be members of a particular network while being assigned to a particular task.).

Claim 11 discloses limitations already addressed by the rejection of Claim 3; therefore, the same rejection applies.

As per Claim 4, Chen in view of Barhate in further view of Savage in even further view of Schultz discloses the task tracking method of claim 1, wherein the assigning and the granting further comprises: transferring, by email of a user, the project or the task associated with the project to the user when the user is not using the message communication tool (Chen: Figs. 2A-4 and ¶0083-0132: If a user is a member of a particular individual network, the user can log in to the network, create a task in the network, and assign the task to network users. However, users may be unaffiliated with a particular individual network, may still participate in tasks through the global network via the World Wide Web. A task creation packet can also include a server address field. The server can be assigned an e-mail address to which the task creator may send the task creation packet. An e-mail task creation packet can include a task identifier, task creator entry, task recipient entry and task content data to be transferred to task recipients. The task recipient can send a response to the server indicating whether or not they will accept their assignment to the task. The server can transmit the confirmation of the assignment to the task creator.)

Claim 12 discloses limitations already addressed by the rejection of Claim 4; therefore, the same rejection applies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Amin et al. (US 2009/0307224): A computer-implemented method, including creating a communication record for a task, a project, or a project task, storing the communication record in a database or a memory device, processing a request transmitted from a first user computer or first communication device or processing a request transmitted from a second user computer or second communication device, wherein the request contains a request by a user to access the communication record or information contained in the communication record, or a request by the user to perform an operation or function on or regarding information contained in the communication record, and if the user is an authorized user, providing the user with access to the col1llllunication record or to information contained in the communication record, or allowing the user to perform the operation or function on or regarding the information contained in the communication record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334.  The examiner can normally be reached on 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683